Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/331,169 filed on 3/7/2019, which is a 371/National Stage application of PCTDE2017/100944.  Claims 11-20 are currently pending.

Priority
Application claims the benefit of German Application No. 10 2016222539.1, filed on 11/16/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/7/2019, 3/2/2020, 4/23/2020, and10/13/2020 have been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first pairs of tooth flanks formed substantially parallel to each other”, of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In Fig. 1, only one tooth flank 4.2 is shown in conjunction with said roof-type toothing 4.3 of the first claw type toothing on the first disk-shaped clutch body 2; no pair of tooth flanks parallel to each 
In claim 12, “the second claw-type toothing includes a second roof-type toothing and second pairs of tooth flanks formed substantially parallel to each other”, has the same issue, as there are not a second pair of tooth flanks shown on said second claw type toothing shown in the drawings; only one flank 6.3 is shown.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites: the first claw-type toothing includes a first roof-type toothing and first pairs of tooth flanks formed substantially parallel to each other; and, the second claw-type toothing includes a second roof-type toothing and second pairs of tooth flanks formed substantially parallel to each other.
The Specification only shows one tooth flank on each first and second claw-type toothings (4.2 and 6.3), which are parallel with each other (see original claim 2, for support, and Fig. 1). It does not show, a pair of tooth flanks on each first and second claw-type toothing which are parallel with each other. A flank on one tooth is only parallel with a tooth on another flank, there is no pair of flanks on each tooth. Moreover, the set of teeth on each the first and second disk do not provide parallel flanks, because the teeth are arranged in the circumferential direction and offset from parallel by radial degrees. For instance a tooth flank 6.3 is a plane that will be roughly perpendicular to a plane on a tooth flank located at a location offset by ninety degrees, not substantially parallel. 

 The skilled artisan is not apprised as to which flanks are included or excluded by the claim, and the metes and bounds of the claim have not been adequately set forth. For the purposes of examination, the claim will be interpreted similarly to original claim 2 and the specification as originally filed, which only provides one flank on each of the first and second claw-type toothing, which are parallel with each other. 
Claim 12 recites: “substantially parallel”, which is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, to discern the degree to which an invention may provide tooth flanks which deviate from parallel. 
Claim 19 recites: “the first disk-shaped clutch body of the second disk-shaped clutch body comprises a first axially oriented end face that supports the spring”. The skilled artisan is not apprised as to how the first disk-shaped clutch body and the second disk-shaped clutch body may be “of“ one another, as they are depicted as separately rotatable elements. The metes and bounds of the claim have therefore not been adequately set forth. For the purposes of examination, the claim will be treated as if it were a typographical error that should read: “the first disk-shaped clutch body or the second disk-shaped clutch body comprises a first axially oriented end face that supports the spring”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over US Publication 2007/0295575 (Turner).
As to claim 11, Turner discloses:
A clutch comprising:

a second disk-shaped clutch body (piston 42) comprising a second face spline formed as a second claw-type toothing (see drive teeth 50, Fig. 1, in the form of a face spline or crown gear), the second disk-shaped clutch body being axially spaced from the first disk-shaped clutch body and axially movable against the first disk-shaped clutch body to engage the second face spline with the first face spline (see paragraph 23); and,
a synchronizing mechanism (including for instance clutch member 16) for synchronizing a rotational speed of the first disk-shaped clutch body to a rotational speed of the second disk-shaped clutch body (see paragraph 23).
As to claim 13, Turner discloses: 
further comprising a spring (36) disposed between the first disk-shaped clutch body and the second disk-shaped clutch body.
As to claim 14, Turner discloses: 
further comprising a first gear part (see, for example, main body of input member 26), wherein the spring is a cup spring or a cup spring packet coaxially surrounding the first gear part.
As to claim 15, Turner discloses: 
further comprising a guide (see Fig. 1, and marked-up Fig. below) for securing the cup spring or the cup spring packet against radial displacement.
As to claim 16, Turner discloses: 
the first gear part comprises an outer periphery that forms the guide; and, the spring comprises an inner periphery that is radially supported and axially guided on the outer periphery (See Fig. 1, and marked-up Fig. below).
As to claim 17, Turner discloses: 

As to claim 19, Turner discloses: 
the first disk-shaped clutch body of the second disk-shaped clutch body (see input member 12, Fig.  comprises a first axially oriented end face that supports the spring (Fig. 1); and,	
the synchronizer mechanism comprises a synchronizer ring (clutch member 16) with a second axially oriented end face that supports the spring.
As to claim 20, Turner discloses: 
the synchronizer mechanism comprises a synchronizer ring (clutch member 16); and, the synchronizer ring comprises a peripheral conical friction face that is frictionally connectable to the first disk-shaped clutch body or the second disk-shaped clutch body (See Fig. 1).

    PNG
    media_image1.png
    614
    1064
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0295575 (Turner), in view of US Publication 2002/0100655 (Patzner).
As to claim 12, although, engaging teeth of the type of Turner (50, 52) are typically chamfered or beveled, having a “roof”, as well as at least two sides, Turner does not explicitly disclose, as best understood:
the first claw-type toothing includes a first roof-type toothing and first pairs of tooth flanks formed substantially parallel to each other; and,
the second claw-type toothing includes a second roof-type toothing and second pairs of tooth flanks formed substantially parallel to each other (Fig. 1).
Nevertheless, roof-type toothings are known at least from Patzner, in which mating flanks are parallel with each other. (See also relevant prior art cited in the Conclusion for additional context). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to employ the claw type toothing of Patzner, having a roof-type toothing and parallel flanks, in place of the teeth 50, 52 of Turner, because, inter alia, simple substitution of one known element for another to obtain predictable results (mating tooth surfaces to transmit torque), is a matter of ordinary skill, (KSR v. Teleflex).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication Turner, in view of Patzner, and further in view of US Patent 5377800 (Sperduti).
claim 18, Turner does not disclose:
further comprising a housing with an inwardly oriented radial stop that forms the guide, wherein the spring comprises an outer periphery that is radially supported and axially guided on the inwardly oriented radial stop.
The clutch bodies of Turner are both rotatable and not fixed to any housing. Nevertheless, it is known to connect an analogous clutch body to a housing. See for instance housing 90, in Sperduti, which is connected to analogous clutch member(s) (68, 54). It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to affix either clutch body of Turner, to a housing, whereby the housing has an inwardly oriented radial stop that forms the guide, wherein the spring comprises an outer periphery that is radially supported and axially guided on the inwardly oriented radial stop. (See Fig. 2 of Sperduti and spring 106). For instance, the radial stop on input member 12 may be configured as a fixed housing, by the skilled artisan, because inter alia, applying a known technique (applying a clutch as a brake with a fixed end) to a known device (method, or product) ready for improvement to yield predictable results (a spring guided on a housing), is a matter of ordinary skill, (KSR v. Teleflex).

Interpretation of Claims
Claim 14 recites a first gear part, which is described in the specification as a shaft. For the purposes of examination, “gear part”, may include any shaft or rotating ring, not necessarily including gear teeth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 2017/0058964 (Schimpf), and US Patents 7810625 (Nelbock), 6370979 . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D/               Examiner, Art Unit 3655    
/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655